DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 15 September 2021 and not repeated herein is overcome and hereby withdrawn.
Claims 4, 5, and 11-16 do not have the proper status modifiers as they should be listed as "withdrawn".  Appropriate correction is required

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Unal, WO 2014/002009 (“Unal”)(previously cited) in view of Suzuki et al., US 2007/0082978 (“Suzuki”)(newly cited).
Regarding claim 1, Unal discloses a multilayer (i.e. a laminate) hose for use in motor vehicles wherein the hose may consist of an outer layer, an intermediate layer, and an inner layer (abstract, pg. 3 lines 15-26, pg. 7 lines 17-25, claim 1). The outer layer is formed from an ethylene/propylene/diene rubber (EPDM) (pg. 3 lines 19-23, 
Unal is silent regarding the composition of the outer layer comprising a calcium hydroxide, magnesium hydroxide, or aluminum hydroxide.
Suzuki discloses a calcium hydroxide having a large surface area [abstract, 0001, 0008].  Suzuki teaches that incorporating from 0.1 to 10 weight parts of the calcium hydroxide into 100 weight parts of a synthetic resin in order to neutralize acids, provide excellent thermal stability during processing and excellent initial colorability [0008, 0009, 0016, 0018, 0062].  The synthetic resin may be, inter alia, EPDM [0063].  Suzuki teaches that molded article formed from resin composition comprising the disclosed calcium hydroxide are useful as pipes or tubes as well as components for automobiles (i.e. motor vehicles) [0081].
Unal and Suzuki are both directed towards the use of synthetic resin compositions for forming hose/tubes and in motor vehicle applications. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the EPDM rubber composition of the outer layer of the hose disclosed by Unal by incorporating from 0.1 to 10 parts by weight of the calcium hydroxide taught by Suzuki with the expectation of providing a means for neutralizing acids, improving the thermal stability during processing of the outer layer and improving the initial colorability of the outer layer.  The calcium hydroxide in the EPDM rubber of the outer layer of the resulting hose would have read on the inorganic compound (E) 
Regarding claim 6, Unal teaches that the outer layer is bonded directly to the intermediate layer (pg. 7 lines 17-22).
Regarding claim 17, the hose taught by Unal reads on the claimed hose.  
Regarding claims 18 and 19, Unal teaches that the disclosed hose is a charge air line for automobiles (pg. 1 lines 7-10) which reads on the hose of claims 18 and 19.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Unal in view of Suzuki as applied to claim 1 above, and further in view of Bertelli et al., US 4,193,945 (“Bertelli”)(newly cited).
Regarding claim 3, as described above, Unal as modified with Suzuki teaches a hose which meets the limitations of claim 1.
Modified Unal is silent regarding the composition of the outer layer comprising an onium salt.
Bertelli teaches rendering polyolefin compositions, including compositions comprising EPDM self-extinguishing incorporating 5 to 30 parts by weight of an ammonium phosphate and 3 to 20 parts by weight of a nitrogen containing compound (abstract, col. 1 line 24-col. 2 line 62, claim 1).
Modified Unal and Bertelli are both directed towards applications using olefin polymers.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated 5 to 30 parts by weight of an ammonium phosphate and 3 to 20 parts by weight of a nitrogen containing compound into the composition of the outer layer of the hose of modified Unal as taught .  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Unal in view of Suzuki as applied to claim 1 above, and further in view of Endo et al., US 2016/0347894 (“Endo”)(previously cited).
Regarding claim 8, as described above, Unal as modified with Suzuki teaches a hose which meets the limitations of claim 1. Additionally, Unal teaches that the outer layer of the disclosed hose is resistant to low temperatures.  Unal is silent regarding the EPDM resin of the outer layer meeting any specific requirements.
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038].  The EPDM resin composition is useful for producing hoses [0038, 0086-0088, 0744, 0751, 0752]. Endo teaches that the EPDM resin has a molar ratio of ethylene to α-olefin of from 40/60 to 90/10, an a polyene content of from 0.3 to 5 mol%, a viscosity in decalin at 135 °C of from 0.5 to 10 dl/g [abstract, 0355-0358] which renders obvious the claimed features.
Modified Unal and Endo are both directed towards the use of EPDM rubber in hoses where low temperature properties are important.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Unal by forming the outer layer from the EPDM resin taught by Endo in order take advantage of the resin’s excellent balance of rubber elasticity at 
Regarding claim 9, Endo teaches that the EPDM resin may comprise structural units derived from VNB [0593].
Regarding claim 10, Endo teaches a B value range of 1.20 or more [abstract, 0050].

Claims 1, 6, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al., JP 2007/098900 (“Takashima”)(previously cited) in view of Suzuki.
Regarding claim 1, Takashima discloses a laminate hose having a first layer and a second layer which are adhered to one another through vulcanization, wherein the first layer may comprise an acrylic rubber and the second layer may be formed from an ethylene/α-olefin/diene rubber comprising 30-90 wt% of ethylene, 10-70 wt% of α-olefin, and 15 wt% or less of a non-conjugated diene unit, and may specifically be an E/P/VNB copolymer [0001, 0018-0032, 0058-0061, 0077, 0080-0092]. The disclosed hose is useful in automotive applications [0081, 0095].
The second layer reads on the claimed layer (A)(1) and the first layer reads on the claimed layer (B)(3).  The ethylene/α-olefin/non-conjugated diene rubber of the second layer reads on the claimed ethylene/α-olefin/non-conjugated diene rubber. The acrylic rubber of the first layer reads on the claimed acrylic rubber.
Takashima is silent regarding the second layer comprising an inorganic hydroxide. 
Suzuki discloses a calcium hydroxide having a large surface area [abstract, 0001, 0008].  Suzuki teaches that incorporating from 0.1 to 10 weight parts of the calcium hydroxide into 100 weight parts of a synthetic resin in order to neutralize acids, provide excellent thermal stability during processing and excellent initial colorability [0008, 0009, 0016, 0018, 0062].  The synthetic resin may be, inter alia, EPDM [0063].  Suzuki teaches that molded article formed from resin compositions comprising the disclosed calcium hydroxide are useful as pipe or tubes as well as components for automobiles (i.e. motor vehicles) [0081].
Takashima and Suzuki are both directed towards the use of synthetic resin composition for forming hose/tubes and in motor vehicle applications.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the EPDM rubber composition of the second layer of the hose disclosed by Takashima by incorporating from 0.1 to 10 parts by weight of the calcium hydroxide taught by Suzuki with the expectation of providing a means for neutralizing acids, improving the thermal stability during processing of the second layer and improving the initial colorability of the outer layer.  The calcium hydroxide in the EPDM rubber of the second layer of the resulting hose would have read on the inorganic compound (E) recited in claim 1.  The calcium hydroxide would have been present in amounts which read on the claimed range of amounts. 
Regarding claim 6, Takahashi teaches that the first layer is bonded directly to the second layer [0013].
Regarding claim 17,
Regarding claims 18 and 19, Takahashi teaches that the disclosed hose may be used as a turbo air hose [0088] which reads on the claimed hose.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Suzuki as applied to claim 1 above, and further in view of Endo.
Regarding claim 8, as described above, Takahashi as modified with Suzuki teaches a hose which meets the limitations of claim 1.Takahashi is silent regarding the EPDM resin of the outer layer meeting any specific requirements.
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038].  The EPDM resin composition is useful for producing hoses [0038, 0086-0088, 0744, 0751, 0752]. Endo teaches that the EPDM resin has a molar ratio of ethylene to α-olefin of from 40/60 to 90/10, an a polyene content of from 0.3 to 5 mol%, a viscosity in decalin at 135 °C of from 0.5 to 10 dl/g [abstract, 0355-0358] which renders obvious the claimed features.
Modified Unal and Endo are both directed towards the use of EPDM rubber in hoses where low temperature properties are important.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Unal by forming the outer layer from the EPDM resin taught by Endo in order take advantage of the resin’s excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures. The EPDM resin in the outer layer of the hose of modified Unal would have meet the limitation of claim 8.
Regarding claim 9, Endo teaches that the EPDM resin may comprise structural units derived from VNB [0593].
Regarding claim 10, Endo teaches a B value range of 1.20 or more [abstract, 0050].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 14 and 17-19 is are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-11 of copending Application No. 16/078,612. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation recited in the above indicated instantly pending claims are recited in the indicated claims of the cited copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 10 December 2021 with respect to claims 1, 3-10, 14 and 17-19 is have been considered but are moot in light of the new grounds of reject set forth above which were necessitated by the amendments made to claim 1.  
On page 8 of the arguments Applicant request that the provisional nonstatutory double patenting rejection set forth in the non-final Office Action filed 15 September 2021 be held in abeyance.  In the response to this request, the Examiner notes that MPEP 804(I)(B)(1) states that a complete response to a nonstatutory double patenting rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action. Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, the provisional non-statutory double patenting rejection of the instant application over copending application 1, 3-10, 14 and 17-19 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782